Title: 1774. Fryday. Septr. 2.
From: Adams, John
To: 


       Dined at Mr. Thom. Mifflins with Mr. Lynch, Mr. Middleton, and the two Rutledges with their Ladies. The two Rutledges are good Lawyers. Govr. Hopkins and Govr. Ward were in Company. Mr. Lynch gave us a Sentiment “The brave Dantzickers, who declare they will be free in the face of the greatest Monarch in Europe.”—We were very sociable, and happy.
       After Coffee We went to the Tavern, where we were introduced to Peyton Randolph Esqr., Speaker of Virginia, Coll. Harrison, Richard Henry Lee Esq., and Coll. Bland. Randolph is a large, well looking Man. Lee is a tall, spare Man. Bland is a learned, bookish Man.
       These Gentlemen from Virginia appear to be the most spirited and consistent, of any. Harrison said he would have come on foot rather than not come. Bland said he would have gone, upon this Occasion, if it had been to Jericho.
      